 In the Matter of DIxiE SHIRT COMPANY, INC.andUNITED GARMENTWORKERS OF AMERICA, A. F. L.In the Matter ofDixiESHIRT COMPANY, INC.andUNITED GARMENTWORKERS OF AMERICACases Nos. 10-R-1734 and 10-C-1906, respectively.DecidedAugust 27,1948DECISIONANDORDEROn May 26, 1947, Trial Examiner Mortimer Riemer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.'Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Respondent's request for oral argument is hereby denied, as therecord, in our opinion, adequately presents the issues and positionsof the parties.The Board 2 has reviewed the Trial Examiner's rulings made at thehearing, and finds that no prejudicial error was committed.Therulings are,hereby afT,rmed.The Board has considered the Interme-diate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the additions and modi-fications hereinafter set forth.1.The Respondent, in its exceptions, contends in effect that it wasprejudiced by the issuance of an Intermediate Report by Trial Ex-aminer Riemer, who did not preside at the hearing, despite the avail-3Those provisions of Section 8 (1) and(3) of the NationalLaborRelationsAct whichthe TrialExaminerfound wereviolated are continued in Section 8_(a) (1) and(3) of theAct, as amended.Pursuant to theprovisionsof Section 3 (b) of the Act, theBoaidhas delegated itspowers inconnection with this case to a three-man panel consisting of Chairman Herzogand Board Members Murdock and Gray.79 N. L. R. B., No. 19.127 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDability of Trial Examiner Greenberg, who did preside at the hearing.3We do not agree. The Union, after the close of the hearing, filed astatement alleging bias and prejudice on the part of Trial ExaminerGreenberg.Trial Examiner Greenberg denied bias and prejudice,but requested that he be relieved of further participation in the pro-ceeding.Thereafter, the Chief Trial Examiner advised the partiesthat they might, within 10 days, file a motion for a new hearing beforeanother Trial Examiner, which motion, if filed, would be granted.The parties were further advised that, if no such motion was made,another Trial Examiner would be designated in place of Trial Ex-aminer Greenberg to prepare and serve upon the parties an Inter-mediate Report based upon the record already made. The Respondentmade no motion for another hearing.Having failed to take timely,action, although afforded an opportunity to do so, the Respondent ineffect waived the right to have a recommended decision prepared bythe officer who had presided at the hearing.42.We agree with the Trial Examiner that the action of Abrams,the Respondent's vice president, in directing Horton to find out whowas responsible for starting the Union and then to give the informa-tion to him, violated Section 8 (1) of the Act, despite the fact thatHorton made no effort to comply with this direction. The Respondentthereby attempted to interfere with its employees' right to self-organ-ization, for the information sought could have been used by the Re-spondent for no other purpose but such interference.The fact thatthe Respondent's attempt did not succeed does not excuse the viola-tion.The test is whether the Respondent engaged in conduct reason-ably calculated or tending to interfere with the free exercise of em-ployee rights under the Act.'3.We do not, however, agree with the Trial Examiner's findingsconcerning the speech made by Jack Cohen on March 18, 1946,6 andthe statements made by the Respondent's supervisors ridiculing theUnion and its leaders and disparaging the wearing of union buttons.The speech and the statements contained no threat or promise of bene-fit (Section 8 (c) of the Act, as amended).The Respondent,in its exceptions,also objects to the denial of its motion to dismiss thecomplaint,arguing that it was prejudicedby thejoinder of the representation and com-plaint proceedings.We find no merit to this contention.Matter of Hoosier Cardinal Cor-poration,et at.,67 N. L.R. B. 49, footnote 1.National Labor Relations Board Rules andRegulations-Series 5, Sections 203 33 and 203.64.4Althoughthe Administrative Procedure Act (60 Stat.237) provides that the officerwho presided at the hearing shall make the recommended decision,the legislative historyof this Actindicates that this requirement may be waived by the parties.See AttorneyGeneral'sManual onthe AdministrativeProcedureAct, page 81,footnote 1. Such a waiveris implicit here in the Respondent's failure to move for a new hearingwhen given theopportunity.5N. L. R. B. v.Illinois Tool Works,153 F. (2d) 811,814 (C. C. A. 7).SeeMatter of The Bailey Company,75N. L. R. B. 941. DIXIE SHIRT COMPANY, INC.1294.We agree with the Trial Examiner that the Respondent engagedin surveillance, and thereby further violated Section 8 (1) of the Act.In doing so, however, we do not rely on :(a)Abrams' instructions to Horton, because Horton in fact did notcarry out Abrams' instructions; or (b) attendance by the comptroller'ssecretary at a union meeting, because the latter's activity cannot beattributed to the Respondent on the evidence in the record; or (c) thesecuring of reports about union meetings, because there is no credibleand convincing evidence to that effect.5.We agree with the Trial Examiner that the Respondent termi-nated Gaston's employment because of her union activities, and not,as the Respondent asserts, because of her misconduct.Gaston wasadmittedly an efficient employee, and had worked for the Respondentfor 11 years.Although she had occasionally changed the size ofstitches set by the Respondent on her machine, she was not repri-manded for this untilafterbecoming president of the Union inJanuary 1946.On one occasion, Gaston had improperly submittedanother employee's piecework cards for payment.But she testifiedthat this was an "honest mistake," and in any event the Respondentdid not consider it a particularly serious infraction at the time, for,there is no evidence, that Gaston was disciplined for it.She wasmerely requested to, and did, repay the money.Significantly, none of these incidents was advanced as a reason forGaston's dismissal until the hearing herein.At the time she was toldmerely that her dismissal was due to her violation of a company ruleagainst taking materials out of the plant.As the Trial Examinerfound, the meaning of the rule was vague; employees were in factpermitted to take scraps of material from the plant.Moreover, asGaston testified, she had on previous occasions taken similar scrapsfrom the plant without reprimand. In addition, on the occasion inquestion, Gaston made no effort to conceal her activity, having toldher service girl that she was going to take the scraps home for dustcloths.And a week before the dismissal, when the Respondent appar-ently believed that Gaston would be convicted on pending charges ofpetty larceny for taking the scraps, the Respondent in effect statedthat it would reinstate her if she were acquitted, as she later was.It is true that, when Gaston offered to discontinue her union activi-ties if she were reinstated, the Respondent nevertheless did not rein-state her.However, to have reinstated her at that time would havebeen, in effect, an admission that her prior discharge had been discrim-inatory.We are not persuaded that the dismissal was not discrimina-tory merely because Respondent refused to make this admission.Under all the circumstances, we are convinced and find, as did theTrial Examiner, that the reason for Gaston's discharge was not her 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaking the scraps of material or the other conduct later asserted bythe Respondent, but her union membership and activity.6.We agree with the Trial Examiner that the election held onMarch 20, 1946, among employees at the Respondent's Greenville andSpartanburg plants, should be set aside.We do not, however, relyupon the Respondent's refusal to permit certain alleged employees toenter the plant to cast ballots, but base our decision on the unfair laborpractices of the Respondent that occurred during the 2 months im-mediately before the election.We shall therefore order the electionset aside.Because more than 2 years have passed since the election,ire shall dismiss the Union's petition, without prejudice.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Dixie Shirt Com-pany, Inc., Spartanburg, South Carolina, and its officers, agents, suc-cessors, and assigns, shall:°1.Cease and desist from :(a)Discouraging membership in United Garment Workers ofAmerica, affiliated with the American Federation of Labor, or in anyother labor organization of its employees, by discharging or refusingto reinstate any of its employees, or in any other manner discriminat-ing in regard to their hire or tenure of employment or any term orcondition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Garment Workers ofAmerica, affiliated with the American Federation of Labor, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act;(a)Offer Dorothy Gaston immediate and full reinstatement to herformer or a substantially equivalent position, without prejudice toher seniority or other rights and privileges;(b)Make Dorothy Gaston whole for any loss of pay suffered byreason of the Respondent's discrimination against her, by paymentto her of a sum of money equal to the amount which she would normallyhave earned as wages during the period from the date of her discharge DIXIE SHIRTCOMPANY, INC.131to the date of the Respondent's offerof reinstatement, less her netearningsduring said period;(c)Post throughout its plants in Greenville and Spartanburg,South Carolina,copiesof the notice attached to the Intermediate Re-port, marked "Appendix A."' Copiesof said notice,to be furnishedby theRegionalDirector for the TenthRegion, shall, afterbeing dulysigned by the Respondent's representative, be posted by theRespond-ent immediately upon receipt thereof, and maintained by it for sixty(60) consecutive days thereafter, in conspicuousplaces,including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.IT IS FURTHER ORDEREDthat the complaint be, and it herebyis, dis-missed, insofar as it allegesthat the Respondent instructed its super-visorsto deny their authority and vote in the election.IT IS FURTHERORDEREDthat the election held on March 20, 1946,among employees of the Respondent be, and it herebyis, set aside.AND IT IS FURTHER ORDERED that the petition for investigation andcertification of representatives of employees of the Respondent filedin Case No. 10-R-1734 by United Garment Workers of America,A. F. L., be, and it hereby is, dismissed, without prejudice.MEMBERGRAY, concurring in part and dissenting in part :I disagree with the conclusion of my colleagues concerning the dis-charge of employee Gaston.The Respondent contends that Gastonwas discharged for an accumulationof offenseswhich culminated inher taking "scraps" of material home without proper permission. Inmy opinion, the preponderance of the evidence supports the Respond-ent's, contention that Gaston was discharged for cause.It is clear, as the Trial Examiner found, thatover aconsiderableperiod of time prior to her discharge, Gaston repeatedly changed thenumber of stitches on her machine above the permittedtolerance,thereby increasing her earnings at the expense of producing a productof inferior quality.She continued this practice despite warnings toadhere to the required manufacturing standards.'Said notice,however, shall be amended by striking from the first paragraph thereof thewords "The Recommendations of a Trial Examiner" and substituting in lieu thereof thewords "A DECISION AND ORDER."In the event this order is enforced by a decree of a Cir-cuit Court of, Appeals, there -shall be inserted, before the words, "A DECISION ANDORDER," the words "A DECREE OF THE UNITED STATES CIRCUIT COURT OF AP-PEALS ENFORCING." 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition, Gaston admitted that in April 1946 she presented forpayment to herself, six job tickets issued to another employee monthsearlier.The Trial Examiner concedes that this conduct in itself wasserious enough to warrant her discharge but rejects it as a defensebecause the Respondent "did nothing about it" at that time.However,the Respondent's position is not that she was discharged for this mis-conductalone,but for an accumulation of offenses of which thisconstituted merely one.The final incident which precipitated her discharge occurred onMay 8, 1946, when Gaston, without proper authorization, took homelarge pieces of broadcloth "scrap" which, she admitted, could be usedfor cuffs and sleeve. facings.It was admitted that in 1945 a rule wasposted in the plant to the effect that employees taking materials forpersonal use without proper authorization would be discharged andprosecuted.In addition, there is undisputed testimony in the record,not discredited by the Trial Examiner, that in 1946 Personnel Man-ager Lottie Cohen announced over the PA speaker that employeeswould not be permitted to take any bundles out of the plant withoutapproval.While Gaston claimed that her service girl, Foster, ac-quiesced in her taking of the cloth, it is clear that Foster was not asupervisor and had no authority to give such approval.If, in discharging Gaston, the Respondent were solely motivated byher union membership and activities, as the majority finds, it wouldhave reinstated her when, according to the uncontradicted testimonyof Lottie Cohen, Gaston offered to discontinue her union activities ifshe would be reinstated. Instead, Lottie Cohen replied that unionactivities did not enter into the motivation for the discharge.Finally,even if the Respondent werein partmotivated by Gaston's incidentalunion activities, as the Trial Examiner at one point found, this Boardwould have no authority under the amended Act to reinstate her be-cause her discharge was also for cause.I would dismiss the complaint insofar as it alleges that the Re-spondent violated the Act by the discharge of Dorothy Gaston.INTERMEDIATE REPORTMr. M. A. Prowell,for the Board.Messrs. L. W. PerrinandL.W. Perrin, Jr.,of Spartanburg, S. C., for therespondent.Mrs. Mary Sue Densmore,of Birmingham, Ala., for the Union.STATEMENT OF THE CASEUpon a charge duly filed by United Garment Workers of America, affiliated withthe American Federation of Labor, herein called the Union, and objections to apre-hearing election in Case No. 10-R-1734, held on March 20, 1946, the National DIXIE SHIRTCOMPANY, INC.133Labor Relations Board, herein called the'Board, pursuant to Section 203.58, Sub-section (c) (2), and Section 203.42 (b) of National Labor Relations Board Rulesand Regulations, Series 4, by Order dated September 13, 1946; directed that theabove-captioned cases be consolidated.Upon a first amended charge, duly tiled by the Union, amended petition for cer-tification of representatives, and the Order Consolidating Cases referred to above,the Board, by its Regional Director for the Tenth Region (Atlanta, Georgia),issued its complaint dated September 25, 1946, against Dixie Shirt Company, Inc.,herein called respondent, alleging that the respondent had engaged in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.A copy of the complaint, with notice of hearing on the allegationsset forth in the complaint and upon the question of representation which hadarisen by reason of the afore-mentioned petition, was duly served upon the re-spondent and the Union.With respect to the unfair labor practices the complaint alleged in substance,that the respondent had (1) discharged Dorothy Gaston on or about May 8,1946, because of her concerted activities on behalf of the Union; (2) through itssupervisory employees, persuaded, threatened and warned employees not to becomeor remain union members ; solicited employees to act as informants on unionactivities and kept persons engaging in union activities under surveillance ; (3)refused admittance to voters to the polling place and instructed supervisoryemployees to deny their authority and vote in the election, thereby interferingwith the free determination of a collective bargaining agent in the election heldon March 20, 1946; and (4) interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.The respondent filed both an answer and a demurrer on October 4, 1946. Inits demurrer, respondent asked that the complaint be dismissed on the groundsthat there had been an improper joinder of causes, consolidation having beenmadeer partewithout notice to the respondent, and the allegations of the com-plaint were indefinite, vague and uncertain.This latter motion having beenreferred to Trial Examiner George Bokat, was by Order, dated October 7, 1946,denied.The answer admitted the jurisdictional allegations of the complaintbut denied that the respondent had engaged in any unfair labor practices.Pursuant to notice, a hearing was held at Spartanburg, South Carolina, fromOctober 14 to 17, 1946, before Isadore Greenberg, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Board and the respondent were repre-sented by counsel and the Union by its international representative.All partiesparticipated in the hearing and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence pertinent tothe issues.At the close of the hearing, a motion by counsel for the Board toconform the pleadings to the proof with respect to formal matters was grantedwithout objection.Both. counsel for the Board and the respondent presentedoral argument and the latter was granted time within which to file a brief.There-after no brief was received.At the outset of the hearing, counsel for the respondent moved to vacate theOrder of Trial Examiner Bokat, previously entered, denying its motion to dismissthe complaint.As grounds for renewal, it was asserted that the Order Consolidat-ing Cases was made without notice to the respondent ; violated established prin-ciples of law ; and was a denial of due process.Trial Examiner Greenberg deniedthe motion.809095-49-vol. 79-10 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter the close of the hearing on October 17, 1946, Trial Examiner Greenbergrequested that be not participate further in this proceeding.The said TrialExaminer not having prepared and issued an Intermediate Report, the ChiefTrial Examiner, by Order dated October 23, 1946, relieved Trial Examiner Green-berg of any further participation in the case.The Order gave the parties 10days within which to move for a new hearing, in which event the parties wereadvised that another Trial Examiner would be designated to rehear the caseand prepare and issue an Intermediate Report thereon.The parties' were alsoadvised that in the absence of a motion for a new hearing, another Trial Exam-iner would be designated in place of Trial Examiner Greenberg for the purposeof preparing and serving upon all parties an Intermediate Report on the record.No such motion having been made,the undersigned Trial Examiner,MortimerRiemer, has been designated by the Chief Trial Examiner to act herein and in-structed to prepare and issue this Intermediate Report on the record so made.The undersigned, having read the record and examined all exhibits offeredand received and upon the basis of all of the foregoing, therefore makes thefollowing :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTDixie Shirt Company, Inc. is a South Carolina corporation with its principaloffice in Spartanburg,South Carolina.It operates one plant near Spartanburg,herein called the Spartanburg' plant, and another in'Greenville, South Carolina,herein called the Greenville plant, where it is engaged in the manufacture ofmen's shirts.During the year ending March 20, 1946, the respondent purchased raw ma-terials consisting principally of cloth, thread, buttons, and other supplies, 70percent of which, in value exceeding $50,000, was purchased outside the Stateof South Carolina and shipped to its plants.During the same period the re-spondent sold and caused 90 percent of its finished products,valued in excessof $500,000 to be delivered and transported outside the State of South Carolina.The respondent concedes that it is engaged in commerce within the meaningof the Act.II.THE ORGANIZATION INVOLVEDUnited Garment Workers of America, affiliated with the American Federationof Labor,is a labor organization admitting to membership employees of therespondent.III. THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe respondent's reconversion from production of military goods to a civilianbasis in January 1946, was the occasion for an address to certain employeesof the Spartanburg plant, by Harry S. Abrams, its vice president and treasurer.In his remarks made about January 21, Abrams stated that reconversion tocivilian production necessitated promulgation of new piece work rates,to becomeeffective on February 4.Whether Abrams in fact stated that piece rates wouldbe cut is not clear.But that they were so interpreted is manifest.FollowingAbrams' anhouneementof piece rate evaluation,some employees went to'Morris R:Galle, at the time the plant superintendent,and complained to him that theirwages were being cut.- DIXIE SHIRT COMPANY, INC.135The employees' interest in the Union, its organization and the union campaign,that thereafter ensued, all had their inception in Abrams' talk.Dorothy Gastonprotested the proposed piece rate change to Abrams but was told that her personalproblems were no concern of his and if Gaston was dissatisfied she could quit.Sewing department employees disturbed by what they believed would result inwage cuts, "decided" that they '*needed a union'*Thereupon Gaston, who wasemployed as an operator in the sewing department, approached Gordon L.Chastain,. an'-A. ,F. of L. organizer.Gaston discussed with Chastain plans toorganize the responjlent'i; employees.The first meeting of the respondent's em-ployees was held .bout January 25, in the Spartanburg Central Labor Union Hall,with about 25 employees in attendance.The next day, January 26, Chastaingave Gaston about 150 union application cards and on Monday, January 28,Gaston reported that the supply of cards was exhausted and asked for more.The second union meeting held the night of January 28, was attended bybetween 150 and 200 employees.Bess Upshur,secretary to Harry Bromberg,then respondent's comptroller,told Gaston that she was present at this meeting,not to join the Union, but "to see what it was all about." The next morning,Chastain telephoned Abrams and reported that the employees were disturbedabout the possibility of wage cuts.He asked Abrams for a conference to discussreported grievances and achieve an agreement that would settle the discontent.Abrams replied that he had no knowledge of a union in the plant.Sometime during the last remaining days in January,Abrams again addressedthe employees.On this occasion Abrams stated that because of a price increaseon shirts,the respondent's piece rate would remain unaffected,and that therespondent would increase its guaranteed hourly rate to 60, 65, and 70 centsan hour, depending on employees'tenure of service.This represented a sub-stantial advance in the guaranteed rate. In the case of employee Nettie Dale, forexample, it meant an increase in her guaranteed rate of from 55 to 70 centsan hour.The new rates became effective about February 4, 1946.At the hearing counsel for the Board urged that the foregoing announcementof wage increases,although not specifically alleged as such,nonetheless consti-tuted an unfair labor practice as part of a general pattern to interfere with theelection and defeat the Union. At this time in the history of the Union's organ-izing efforts there had been no mention of an election.Absent any later unfairlabor practices, the wage increase would be of little significance.But in viewof later developments,the undersigned is persuaded that the announcementwas timed as a preliminary step in respondent's campaign to defeat the Union.No finding of unfair labor practice-is predicated upon the giving of the wageincrease.As a result of Chastain's representations, the respondent knew of the Union'spresence.But in addition it sought through other means to obtain informationabout the Union's activities.Eliza Horton, employed as an assistant floor girl inthe inspecting department,testifiedwithout contradiction that in January,Abrams queried her about news of the Union; who was responsible for startingit; and told her "to find out" and relay the information to him.It is so found.Thereby the respondent violated Section 8 (1) of the Act.Following the Union's first meeting and up to February 11, a number of othermeetings were held.On one occasion early in February,Gaston saw "Coke'According to Gaitonc;uncontradicted testimony, which is credited, Curry re-mained there for about 45 minutes,during which time Gaston spoke to him andasked if he was going to the Union'smeeting.This incident is considered here- 136DECISIONS OF NATIONAL LABOR RELATIONS BOARD'after in connection with other evidence introduced in support of the allegation ofsurveillance.At a time not clearly fixed by the record, but probably in early February priorto thefirst unionconference with the respondent,instructions had been issuedto supervisorstomaintainan attitudeof impartialitytowards the union ac-tivitiesof the employees.According to Galle, the instructions were :At no time,under no circumstances,in any manner whatsoever, discusswith any employee of theDixie ShirtCompany, favorablyor unfavorablyunion, anyunion activitiesor their possible connectionwith them.These instructionswere issuedverbally to department heads, never postedor publicized and not passed along to subordinates below the rank of departmentheads.Despite these instructions, it is clear from events related hereafter,that they were not of controlling effect and violated by Lesponsible supervisorson more thanone occasion.In themeantime, inthe forepart of February, Chastain was in communicationwith Harold Cohen, respondent's president, about conditions in the plant.Onone occasion, Chastain told Cohen supervisors were stating to employees thatthe plant would close if employees joined the Union.He also asked Cohen tocaution Abrams about antiunion utterances.Cohen later informed Chastainthat he had issued instructions of neutrality concerning union affairs to all super-visors.On yet a later occasion, Chastain sought, through Abrams, to obtaina conference to discuss recognitionChastain reported to Abrams that discon-tent was running high and that a walk-out was threatened unless "discrimination"ceased.Finally on February 11, Chastain was able to arrange a conference forFebruary 13.At this first conference, the Union conferees were Chastain and RepresentativesDensmore and Pollard, none of whom were employeesThe respondent wasrepresented by Messrs. Harold Cohen, Abrams, and Kromberg.Chastain askedHarold Cohen to permit an employee committee, selected at a previous unionmeeting, to attend the conference.Cohen refused on the ground, as Chastaintestified without contradiction, that lie was not "aware of the fact there was aunion in the plant."According to Chastain's further uncontradicted testimony,he placed approximately 400 signed application cards on Cohen's desk and offeredeither to let Cohen question each applicant as to the genuineness of the signature,or line up the union members and allow Cohen to talk to them in order to provethe Union's majority and obtain recognition for the employee committee.Cohenrefused and denied the presence of the Union within the plant.He statedfurther that the Union would "run [him] out of business."While the afore-mentioned conference was in progress, Galle spoke to Gastonand asked her to keep the girls on their jobs and "everything quiet in thisbuilding while it is as hot as it is."A few minutes later, Lottie Cohen, secretaryof the respondent, also. asked Gaston "to keep the girls on their jobs and keepeverything quiet."When Gaston inquired why she was approached, LottieCohen answeredthat the "whole union centers right around you."The fore-going findings are based uponGaston's testimony.Galle did not deny thestatementattributed to him.Lottie Cohen did.Although these remarks can-not be considered intimidatory and hence violations of the Act, nonetheless theydo reflect the respondent's association of Gaston with leadership in the Unionand her influence over other employeesAt or about the same time, HaroldWilson, the cutting room foreman, warned employee Juanita Dunagan that DIXIE SHIRTCOMPANY, INC.137union membership would jeopardize her future and that she would regret hermembership in it.This finding is based on Dunagan's uncontradicted testimony.About February 25, according to Gaston's testimony, the following incidentoccurred:...Mr. Galle came to me one of the many times that he did come, andhe said, "Dorothy, you had better think a long time before you take thelead in this union."He said, "If you take the lead, that you will be fullyresponsible for all the girls in the plant and whatever happens you willhave to take it."Galle denied these remarks attributed to him by Gaston.He testified further thathe followed the respondent's neutrality instructions.The undersigned had noopportunity to observe the candor and demeanor of witnesses.Findings arisingout of conflicts in testimony must be based on a reasonable interpretation of thattestimony as well as the entire record for what light it sheds on particular seg-ments of disputed evidenceHerein, it has been found, based upon Gaston'sundisputed testimony, that on February 13, Galle solicited Gaston's help in keep-ing "everything quiet," indicating a disposition, if nothing else, to look upon her asa union leader. In addition there is a pattern of anti-union remarks by super-visors, other than Galle, showing how lightly instructions of neutrality weretreated.The undersigned concludes and finds that Galle made the remarksascribed to him by Gaston, and that thereby Gaston was warned about her unionactivities.Immediately following the conference of February 13, mentioned heretofore, theUnion filed a petition for certification of representatives.Pursuant thereto, ameeting was held on February 27, in the office of respondent's counsel.This timethe employee committee was present.Agreement was reached on a unit to bevoted in a forthcoming pre-hearing electionAt the hearing, counsel for theBoard and respondent stipulated, that all production and maintenance employeesof the respondent's two plants, except office employees, clerical employees, anddeputized watchmen and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or effect changes in the status of employees or effec-tively recommend such action, constituted an appropriate unit for the purposes ofcollective bargainingThis is the unit set forth in the Board's Notice of Electionfor the respondent's employeesThe election was noticed for March 20, between1and 5p.m.The record indicates that the month of March, prior to the election, was a busyone both for union adherents and the respondent's officials and supervisors.About March 6, Altalene Thornton and a group of about 10 girls saw Abramsabout a raise.During the course of the conversation, according to Thornton,whose testimony is not contradicated and corroborated by that of other witnesses,Abrams stated that if the Union organized the plant, "some big stinker" wouldaccompany the girls on future meetings with him and that union representatives"were cheaper than dirt."The evidence indicates that the Union's efforts toorganize up to this time were by traditional methods, devoid of invective orcalumny.Under these circumstances, Abrams' characterization of union repre-sentatives seems neither called for nor justified. It was intended clearly to dis-parage the Union and its leaders. It is so found.As the date for the election approached other supervisors entered into thecampaign of union ridicule and derision.Union members had grown bolder andthe wearing of union buttons became quite general in the plant. Includedtherein as wearers, were a group of pressers in the laundry under Foreman 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDMassa.A number of these employees testified without contradication,that Massa,stated that tho union buttons they wore would cause a reduction in their wages-of from 50 to 45 cents an hour and force them to wash dishes for a living.Bernice Alexander,one of the witnesses who so testified,although still employed,no longer wears her union button.At or about the same time,Floorlady Hender-son rudely jostled employee JanelleWofford's shoulder and asked her if she worea union button.Daisy Graham, an operator.-Henderson that it was not necessary to "pull" Graham to observe her button andshe showed it to Henderson.Other acts expressive of the respondent's attitude towards the Union occurredwith frequency as the election day nearedUnless otherwise indicated the find-ings hereafter made are based upon unimpeached testimony.On March 16,Abrams accused Horton of infidelity to the respondent.It will be recalled thatshortly after the Union had appeared in the plant. Abrams asked Horton to.report to him any information she acquired about the Union.She was toldto go out and"find out aboutit."Now,Horton was accused of befriendingthe Union.Horton declared her neutrality and stated she had not given advice,"to vote for the union or against them." Abrams however countered that Hortoncould give advice provided it was "in favor of Dixie Shirt Company."On March 17, the Union distributed a leaflet of conventional type appealingto the employees to vote for the Union. The leaflet is devoid of partisan attacksagainst the respondent and contains no material or statements which can be heldreasonably to be offensive.It stated that the Union could assist the employeesin receiving:(1)Wage Adjustments: (2) Paid Vacations; (3) Reasonable Production;(4) Seniority; (5) Job Security; (6) Overtime For Over S Hours In OneDay And Many Other Things .. .On the afternoon of March 18. an announcement was made over the respond-ent'sPA system directing all employees to go to the shipping department.They gathered these at about 3:30 p in. On assembling,Abrams told the em-ployees that there had been a lot of"talking"in 'the plant for the past 6 weeksand the time had now come for the respondent"to do a little talking."There-upon he introduced Jack Cohen, respondent's president from 1931 to 1946, and atthe time of the incident, chairman of its Board of Directors. Cohen read froma manuscript,a copy of which was introduced in evidence,departing at timesfrom the prepared text to refer to the afore-mentioned union leaflet. Cohenspoke for approximately 45 minutes and then instructed the employees to clock-out and stated that they would be paid for the time spent in listening to him.Cohen testified that he made his remarks because of his friendly feeling towardthe employees;because hatred was being engendered by the Union's campaign;.because of aspersions cast upon his religious faith ; and because he believed itwas time to state his"side of the story."There is no evidence of anti-Semiticremarks on the Union's part, unless Cohen had reference to a statement in theUnion's leaflet, that the Union was "truly a 100 percent American organization."The prepared text follows in form,addresses of a similar nature which havemade their appearance following the court decision in thegnicrican Tube Bend-ingcase.'Cohen pointed out that the Union could not obtain advantages forthe employees and that only the, respondent.could,,grant benefits.He statedthat the employees could vote for or against the Union and if they believe that144 N L. R. B 121;set asidein NL.R B. V. American Tube BendingCo,134 F (2d)993 (C. C. A 2). 0.1DIXIE SHIRT COMPANY, INC.139the Union did not represent their best interests they were free to vote againstit in the forthcoming election.Cohen related that while the respondent hadno desire to commit any act or make any statement which might influence theemployees' vote it was nonetheless the respondent's opinion that the employeesshould vote against the Union or otherwise they would be surrendering to theUnion, control over their right to work.He pointed out that no official wouldbear any "hard feeling" against any employee for becoming a member of theUnion and engaging in union activity. Cohen remarked that the respondent'semployees had never struck and the only employees who ever did were those whocame under the control of a union.He urged all the employees to vote andrepeated that in the respondent's opinion they would be "better off without aUnion," but that the respondent would abide by the election results.He con-cluded by an appeal for confidence in the respondent and a vote for "peace andunity now and forever more."Gaston testified that she made a copy of Cohen's remarks when he departedfrom his prepared text and referred to the Union's circular.Cohen denied thathe departed from the prepared text but acknowledged that he referred to theUnion's circular.If a finding would be decisive of any point in issue, the under-signed would find on the basis of the record that Gaston's notes reflect departuresfrom the prepared text.However, the content of Gaston's notes is not substan-tially different from the tenor of the prepared address.Cohen clearly indicatedin his address, that in the respondent's opinion the employees would be doing thewise thing by voting against the Union.He went no further in any departurefrom the text.Without evidence of other unfair labor practices, such as is foundin this proceeding, this speech, by reason of recent Board and Court decisions,would come under the protection of the First Amendment! The speech whenconsidered, however, in connection with other acts of respondent's interference,must be condemned because it is but part of a concerted effort to interfere withthe rights of the employees.About a day before Jack Cohen delivered his speech, Mrs. Curry, forelady ofthe boxing department, asked Lottie Chapman what she thought about the Union.Chapman replied that she did not "think anything." Thereupon Curry statedthat if Chapman joined the Union, Curry would lose her job and her home. OnMarch 19, following Cohen's speech, Curry told Chapman that Cohen "was right"and asked what Chapman now thought about it. A fair evaluation of this testi-mony would indicate that Curry was suggesting that Chapman vote, as Cohenhad advised, against the Union.Henrietta Woodruff was also asked by Currywhat she. thought of Jack Cohen's speech and failing to give a responsive replywas thereafter approached by Foreman Massa.Massa inquired what Woodruffthought about the election and stated that the Union would not achieve anybenefits for the employees.On the same day elsewhere in the plant, FloorladyHenderson told Daisy Graham that the "girls" would be "better off without aunion "Henderson added that she was supposed to be neutral but neverthelessbelieved that the employees would be better off without a union. She cited asan example, for her statement, a strike of union employees at Gaffney, SouthCarolina, and as another example, the fact that union employees of a knitting millwere forced to pay fines.Henderson, on the same day, also asked Lelia Davis2 The theory of the "compulsory audience" was not' specifically litigated as a violation ofSection 8 (1) of the Act. In view of the fact that the allegations of the complaint relate tothe character of Cohen's statements, for the reasons indicated in Chairman Herzog's opinioninMatter of FisherGovernor Company, 71N. L. R. B. 1291, the undersigned does not passupon that question 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDhow she was going to vote in the election.Henderson expressed her oppositionto the Union and told Davis that if she wanted to "stay on the good side" of Hen-derson, Davis would vote Henderson's "way" against the Union.In all of the foregoing incidents, the employees also testified that they werenot intimidated or coerced by the statements of the supervisors and that theyvoted freely in the election. In effect, counsel for the respondent contends thatregardless of the supervisors' conduct the Act was not violated because the.em-ployees were able to freely express their choice.The Board has frequentlypassed upon this very issue. InMatter of Swift & Company,it held :we are not constrained to give much weight to the failure of employeesto testify in the language of legal conclusion to the effect of employer con-duct which must be ascertained by an evaluation of the normal conse-quences of the employer's activitiy.That particular employees disclose acontinuing interest in a labor organization following anti-union conductby an employer does not establish that they or that other employees werenot interfered with, restrained, or coerced. It is impossible to estimatewhat might have been the size of the [Union's] membership or the scopeand nature of its activities had it not been for these anti-union activities ofthe respondent.The reasonable inference is that anti-union conduct of anemployer does have an adverse effect on self-organization and collectivebargaining, [citing cases] else the Congress would not have passed the Act.The precise issue for determination is whether the acts of the respondentconstituted interference with, restraint, or coercion of its employees in theexercise of the rights guaranteed in Section 7 of the Act.Evidence con-cerning the effect or lack of effect of the respondent's acts on particular in-dividuals is clearly not decisive of this issue.Having considered the evi-dence relied upon by the respondent in this connection, we find that it doesnot warrant a finding that the respondent has not interfered with, re-strained, or coerced its employees.'The undersigned rejects the respondent's contention as being without merit.On March 19, the Union committee wrote Cohen a note. In a union organiz-ing campaign carried on in an atmosphere of mutual respect and honest opposi-tion there would be no excuse for an incident of this nature. But the respondentherein had already joined issue with the Union.While preserving the fictionof neutrality, its supervisors were engaging freely in anti-union conduct therebygiving support to Cohen's opinion that the employees would be wise in votingagainst the Union.Under these circumstances, this communication of theUnion is understandable. Itsc contents follows :DF--,R JACK-You should have had Coke Curry bring you an onion yester-day instead of water-Your speech might have been a little more effectiveif you had cried a little.Very well do we remember when we made threedollars a week and-with an onion-you wept and convinced us then, andthe very next day you drove up to the plant in a brand-new automobile. Youmust be up to something like that now but you aren't fooling anybody butyourself this time!We have your complete speech and will read it backto you after the election in Federal Court. You aren't scaring anyone either !The Union will win the vote tomorrow and your employees will at last beginto have something to say about the conditions under which they work.We330 N. L R. B. 550, 564, 565. DIXIE SHIRTCOMPANY, INC.141will see you at the conference table when we draw up the first union con-tract.Drawn up by the Local Union CommitteeThe communication furnished the occasion for another speech which was de-livered on the day of the election.On this occasion at about 8: 30 in the morningall employees were ordered to the shipping room by announcement which came,over the PA system.Here they were addressed by Lottie Cohen who spoke tothem for about 72 hour reading from the text of another prepared speech. Theemployees were paid for the time spent listening to Lottie Cohen.Lottie Cohen referred to the afore-mentioned union letter and attacked thecowardliness of those who would send out an unsigned communication. Shestated that the employees had the "unquestioned" right to join the Union ; therespondent had no intention of defeating that right ; and the employees' actionin selecting the Union as its bargaining agent would not affect their positionswith the company. She asked the employees to decide, however, if it was in theirbest interest to vote for the Union and to surrender their rights or whether theywished to remain independent and do their own "trading without outside inter-ference."She made the point that the employees had been misled into believingthat the Union was a democratic organization.Actually, she stated that itspolicies were directed by national officers and that local members had nothing todo with the formulation of their policies.But whether they were union membersor not, would not affect their relations with the respondent.Even before theUnion had been designated as the employees' representative, Lottie Cohen in-jected the idea that selection of the Union would inevitably result in some formof union security which would require union members to pay dues, fines andassessments, all of which would be deducted from pay checksThe under-signed does not believe that respondent was here anticipating what it would bewilling to grant the Union as part of a contract but was rather deliberatelyinjecting a false issue in order to scare its employees and bolster the votes againstthe Union.Other arguments and statements in this speech were similar in form and con-tent to those made by Jack Cohen on March 18. Lottie Cohen stated that theelection would be secret and that the employees could vote for or against theUnion regardless of whether they had signed membership cards and that therespondent would abide by the result of the election.All employees were urgedto vote.Votingtook place that afternoon between the hours of 1 and 5 p. in. in the plant.Before the voting took place, however, other incidents occurred which char-acterized the respondent's professed good faith and indicate quite clearly in theundersigned's opinion that it was not willing to let its employees alone decidethe issue of their collective bargaining representative.As the employees werereturning to work after listening to Lottie Cohen, Foreman Massa told HomerFerguson that he wanted to talk to him about the Union.He remarked thatFerguson was not making enough money to take care of both the Union and hisfamily.Massa calculated on a piece of paper that Ferguson earned $25 a weekout of which he would be forced to pay the Union a dollar and he would not haveenough left over to take care of his family. Ferguson asked Massa why therespondent was opposed to the Union and Massa answered that the respondentcould do more for the employees than the Union.Ailene Black, a clerical em-ployee, told Eliza Horton that assistant floorladies could vote in the electionand if they were challenged, they were to deny their supervisory status andinsistupon the right to vote.Horton apparently followed this suggestion, 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDattempted to vote and was challengedCurry asked Chapman just prior to theelection, if she had "made up [her] mind."Chapman replied that she had butdid not indicate what her decision was.Tina Bellflower, the general foreladyof the sewing department, came into Curry's department before the voting tookplace and in the presence of employees engaged in a conversation about theUnion with Curry.Curry asked Bellflower what she thought of the Union.Bell-flower stated in such a fashion that her remarks were overheard, that she didnot care for the Union and that it caused "folks to starve to death" ; and refer-ring to the Gaffney strike, remarked that those employees were starving and thatnobody would hire them. Josephine Robertson who overheard these remarks,testifiedwithout contradiction, that in addition Bellflower also stated that therespondent's employees at Greenville were going to vote against the UnionIn the election that was held that afternoon some 577 valid ballots werecounted of which 291 were against the Union and 286 for the Union. There were25 challenged ballots.The agreed-upon unit for voting in the election excludedall office and clerical employees and all supervisory employees with authorityto hire, discharge or discipline employees or effectively recommend such action.Itwas stipulated at the hearing that the 25 challenged ballots were those ofemployees who should be excluded from the unit for the reasons indicated by thechallenge.Twenty-two challenges were made by the Union because the attemptedvoters possessed some form of supervisory status or were in other categories,such as clerical, clearly excluded from the unit.On March 21, following tabuluation of the election result, Abrams announcedthe outcome over the PA system stating that the employees were "free agents."Abrams also spoke to Gaston, and according to her,uncontradicted testimony,said :Now, let's go back to work in peace and harmony . . . I don't feellikewe have won anything; if we had won this election by 200 votes, Iwould say we had won it, but, . . . I do know that you have a majorityin this plant that belongs to the union. . . . I won't tell you that wewant a union ; we don't want a union, but we won't do anything until wehave to defend ourselves again, and then we will fight again.Abrams also told Gaston that before "this thing was over" Gaston was going tocost the respondent $10,000According to Gaston, shortly after she finished her conversation with Abrams,Galle, the superintendent, came up to her machine and told her that the "girls"would be sorry when they got the Union in the plant : it was a "damn nuisance" ;and he threatened to close the ladies' rest rooms because the employees spenttoo much time there gossiping about the Union.With respect to this testimony,Galle could not remember any reference to the Union as a "damn nuisance"nor could he recall any threats to close the ladies' rest rooms.The undersignedfor the reason heretofore indicated in resolving other conflicts in the testimonyof Gaston and Galle, credits the afore-mentioned testimony of Gaston and findsthat Galle made these remarks substantially as attributed to him by GastonOne day early in April, before starting time, Gaston was signing and dis-tributing some union cards pertaining to insurance benefits for union members.While this was being done, Bellflower walked over to Gaston's bench and warnedher that this was not permitted in the plantGaston explained that, she wasdoing this on her own time but Bellflower replied that it made no difference aslong as it was within the plant. The next day Bellflower directed Gaston tosee Abrams. Upon doing so, Abrams told Gaston that it had been reported to him DIXIE SHIRTCOMPANY, INC.143that Gaston was signing cards in the plant. According to Gaston's uncontradictedtestimony, Abrams said :You told l.}er [Bellflower] that what you did on your own time was yourbusiness, but I tell you that as long as you work for us you will abide by ourrules or you won't work here. I forbid you to use your influence in any wayin this plant to get anybody to join the union. If you do, I will be forced todismiss you.There is no record evidence of any plant rule prohibiting solicitation of unionmembership or the transaction of incidental union business such as the distribu-tion of insurance benefit cards to employees during non-working hours.Theundersigned assumes that the non-discriminatory prohibition by the respondentof this type of activity by Gaston on the respondent's time would have been clearlywithin the prerogative of management. It seems clear, however, that whatAbrams did was to curtail the right of the Union to utilize the non-workingtime of its employees to assist the Union. InN. L. R. B. v. Republic AviationCorp.,142 F. (2d) 193, it was held, the Supreme Court affirming the holding in.324 U. S. 793, that Section 7 of the Act was properly construed by the Boardas conferring upon employees the right to solicit membership and "electioneer".on behalf of labor organizations within the plant in which they worked exceptduring working hours.Curtailment of that right by an employer, it was held,constituted an unfair labor practice, unless the employer could justify suchlimitation by showing that to permit solicitation during non-working hours wouldresult in detriment to plant discipline or efficiency so substantial as to warrant-overriding the employee interest involved.The respondent made no such showing in the instant case. It follows underthe rule of theRepublic Aviationcase, that regardless of the factor which moti-vated Abrams' announcement of the rule, its application to the kind of activity'Gaston was engaged in during non-working hours was an illegal invasion of rightswhich the statute guarantees to employees.B. Theissue of surveillanceThe complaint alleges that the respondent through its officials and supervisors-kept persons engaging in union activities under surveillance.The testimony in-support of this issue is in the main confined to three or four incidents.Theinitial ^ incident is alleged to have occurr6d the time the Union held its first:meeting.According to the testimony of Chastain and Gaston they saw Harold-Cohen, the respondent's president, twice drive past the Carolina Theater in-Spartanburg, while a number of the employees were outside preparatory to going-to their meeting.Harold Cohen did not testify.The Carolina Theater is one-of Spartanburg's leading theaters and is located on one of its main thorough-fares.Chastain acknowledged that he saw nothing unusual in Cohen's actions.The undersigned concludes on the basis of the foregoing testimony that nofinding can or should be made that thereby the respondent engaged in surveillance.aminer of the Board were on their way to Greenville in connection with theBoard's investigation, she observed Jack Cohen in his car backed off the highway.She testified that on yet another occasion. she observed a car, which she identifiedas belonging to Lottte Cohen, this, time being driven by Harold Cohen. This oc-curred at about 10 o'clock in the evening, when admittedly Gaston's opportunityfor identification would be affected by conditions of light.There is finally testi-mony concerning an incident in which Jack Cohen allegedly played a part. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Doris Hadden, Gaston told her one day in the presence of Bell-flower that Gaston would visit Hadden's home the following Sunday.Haddentestified that on the Sunday in question, she observed Jack Cohen pass threeor four times by her home which stood on a side street in a mill village some 14miles from Spartanburg.Hadden's testimony concerning this incident is at bestconfused.Cohen denied that he ever engaged in any acts of surveillance.Hetestified further that he had no interest in Gaston outside the plant. The under-signed credits his testimony and makes no finding of surveillance based upon theforegoing testimony of Gaston and Hadden.There is, however, to be considered in connection with this issue of surveillance,the undisputed testimony that Abrams had asked Eliza Horton to check onactivities of the Union and report them to him. Furthermore, it is clear thatHorton was accused later of being friendly towards the Union and not keepingAbrams fully informed.Moreover, there is the clear and undisputed evidencethat Foreman Curry was seen for a period of about 45 minutes sitting in an auto-mobile opposite a union gathering and that when spoken to by Gaston made noeffort to leave or explain his presence.There is also evidence in this record thatthe respondent secured reports of what transpired at union meetings and refer-ence has heretofore been made to the fact that Bess Upshur, the respondent comp-troller's secretary, attended the second union meeting and stated that she cameto see what it was all about.On the basis of the record as a whole, the undersigned is of the opinion thatthe record does support the allegations of the complaint that the respondent did:engage in surveillance of the Union and its activities.It is so found.The foregoing covers in substantial detail the relations between the respondentand the Union from the time that Abrams first announced readjustment of piecerates, down to April 1946. The findingsare for the most part based upon uncon-tradicted testimony and where controverted, are consistent with the generalpattern of the respondent's opposition to the Union. It seems reasonably clear,in the undersigned's opinion, that despite protestations of neutrality and in-structions to its supervisors, the respondent did more than merely express anopinion that membership in the Union was opposed to the best interests of the-employees. It buttressed this opinion by numerous acts of interference, restraint,and coercion, and effectively warned employees not to vote for the Union.A brief summary of the case shows that the respondent violated the Act byengaging in surveillance of union activities. It asked supervisors to report andfurnish information concerning union activities. In addition, it ridiculed theUnion and its leaders by disparaging the wearing of union buttons and threatenedthat membership in the Union would entail loss of pay if not loss of jobs.Whereas here, expressions of anti-union opinion are reinforced and highlighted bypersuasion, intimidation, and coercion, the protection of the First Amendment,which would normally surround expression of opinion, is of no avail. Support forthis conclusion would seem superfluous in view of the wide acceptance which hasbeen given to decisions of this Board, supported by the courts, that employerscannot hide behind the protection of the First Amendment when expression ofopinion is only part of a coercive campaign as evidenced by other anti-unionactivity.-The Board alleges that the foregoing activities as well as others, now com-mented upon, interfered with the conduct of and a free determination of a col-lective bargaining agent in the election held on March 20. In this latter connection,certain employees who attempted to vote on March 20, were denied entrance tothe plant to cast their votesThe status of these employees was such that there DIXIE SHIRTCOMPANY, INC.145may have been a legitimate question concerning their employment status by reasonof lay-offs or suspensions from employment prior to the election In any event,the proper way to have raised the issue was by challenge at the election, as wasdone in the case of three individuals who sought to vote and whose ballots werechallenged by the respondentBy this conduct the respondent disputed the pre-rogative of the Board to conduct the balloting with its own appropriate safeguardsto insure a free electionWithout deciding that the denial to employees of theright to cast a ballot under the circumstances of this case, constitutedper se aviolation of the Act, the undersigned is nevertheless of the opinion that by reasonof such conduct as well as other acts of the respondent, the election results shouldbe set aside.There is in the plant a group of employees called assistant floorladies or servicegirls, the two expressions being synonymous and used interchangeablyKrom-berg, the comptroller, admitted this, but testified tllat for the purpose of pay-rollclassification these individuals were listed as service girls.Galle, the plant super-intendent, testified that service girls assisted in the process of keeping productionflowing, issued instructions to the operators under them, and in the event instruc-tions were not followed, reported the infractions to the foreladyService girlsare paid an hourly rate. These individuals were included on the list of eligiblesthat was used at the time of the election.Kay Foster, Gas ton's service girl, deniedher supervisory status at the hearing but acknowledged that her duties includedthe observation of operations in accordance with Bellflower's instructions oversome 38 employees. She acknowledged, furthermore, that it was her duty to checkthe operators and to instruct them with respect to uniform methods of operationand the quality of the product It is this class of employees, whether called servicegirls or assistant floorladies, that was informed by Ailene Black that they wouldbe permitted to vote and were to deny their supervisory status.All those whosought to vote were challenged by the Union. Irrespective of the supervisorystatus of the assistant floorladies there is no showing that Black's action in urgingthem to vote was directed by the respondent.Moreover there is no clear proofthat Black possessed supervisory authority.Hence no finding is made that therespondent is accountable for Black's conduct. It is therefore found that therespondent did not as alleged in the complaint instruct its supervisory employeesto deny their authority and vote in the election.The undersigned is of the opinion that all of the respondent's activities con-sidered together makes for a concerted pattern of opposition to the Union.Notonly was the Act violated in the respects heretofore indicated, but as alleged bythe Board, the employees were denied an opportunity for a free and untrammeleddetermination of their collective bargaining agent. It will be recommended here-after that the election results be set aside.C. The dischargeof Dorothy GastonGaston has worked for the respondent over a period of about 11 years, untilher employment was terminated on May 8, 1946.She was instrumental in or-ganizing the Union and was elected president of the Local on February 11, 1946.Her union membership and activities were well known to the respondent.Lottie Cohen gave as grounds for Gaston's dismissal:"Disobedience to com-pany rules, removing company property without permission}general insubordina-tion, and inefficiency."As to Gaston's inefficiency,the undersigned is of theopinion that this reason is not supported by the record.Lottie Cohen admitted 146DECISIONSOF NATIONALLABOR RELATIONS BOARDthat Gaston was "an experienced operator and afast operator."She acknowl-edged, moreover,that at times Gaston exceeded her required production.Hence,the undersigned rejectsthe assertedreason of,inefficiency and the respondent'sdetermination to discharge Gaston on this ground as not in accord with thefacts.That Gaston was insubordinate and disobeyed company rules rests upon con-sideration of other testimonyAt times Gaston used profane language, but theundersigned is satisfied that the use ofprofanity.althoughnot tobe condoned,was not unusual in the plant or looked upon with such abhorrence as in and ofitself to warrant discharge.Other evidence of insubordination centers aroundGaston's habit in changing the number of stitches on her machine,culminatingIn an incident after the Union's organizing campaign was well tinder way andGaston had become the acknowledged leader of the Union.The number ofstitches to be used in certain operations dependson thestyle of the shirt beingproduced.Both Galle and Foster testified that over a period of time they hadexperienced difficulty with Gaston changing the number of stitches on her ma-chine in order to increase her production.Aside from the fact that Gaston,tias warned to stop this,nothing apparently was done to make Gaston desistfrom the practice.Indeed,Bellflower testified that, despite Gaston's defects,she did not discharge her because of her ability as an operator.Furthermore,Bellflower acknowledged that a certain tolerance on the number of stitches waspermitted and if the reductionwas not toodrastic, for example, from 18 stitchesto 16, the work was passed and the operator paid.AboutMarch 2, JamesLewis,the head machinist,was instructed to removea button on Gaston's machine,whichwould prevent Gaston from making an ad-justment inthe numberof stitches.When Gaston came to work on Monday,.March 4, she found that the button had been removed and that her machine hadbeen set at 18 stitches to the inch instead of16,which meantthat productionwould be slowed In some fashion,which is not too clearly indicated in therecord, Gaston requested and the button was restored.As a result,Gastongot into analtercation with Bellflower,Abi an». and Harold Cohen.the latterstating that if Gaston did not like the working conditions.she could quit.Gastontold Cohenthat she"thought it was all leading up to that"but that she wouldnot resign.Abrams joined in by threatening to fire Gaston if she said another-R ord and that she bad caused"enough trouble."Gaston testified that she felt justified inhaving the stitchesreduced from 18to 16 because she had been told at the start of thejob that itcalled for thelatter numberShe testified further that she had never changed the number ofstitches, thus disputing the testimony of Galle and Foster that the had done this,on a number of occasions.On this issue,the undersigned is of the opinion thatthe record as a whole supports the respondent's contention that Gaston had onprevious occasions changed the number of stitches but the respondent did notbelieve this to be sufficient grounds for her discharge.The undersigned doesnot advocate the position that a violation of plant rules is something that anemployer must countenance forever.But the record seems sufficiently clear thatthis- problem of changing stitches was—nqt such an acute one as to motivateGaston's discharge.The undersigned is of the opinion that the issue wits magni-fed at the hearing out of all true proportion to its relative merit. In any event,the respondent acquiesced in Gaston's conduct and did nothing about dischargingher because of the incident.Sometime in April 1946, Gaston submitted a compositework ticketwhich was.used as a basis for computing her earnings,and included therein six tickets for DIXIE SHIRTCOMPANY, INC.147work pertormed by another employeeThese tickets had been given to Gastonin November 1945, and she kept them until April, when she submitted them along-with tickets for work that she had done.When the matter was called to herattention by Abrams she did not dispute his contention that the six ticketscovered work which she had not performedAbrams deducted the value of laborcovered by the six ticketsGaston's explanation for the submission of thesetickets is not satisfactory and the undersigned agrees with the statement made-by counsel for the respondent' that this rule infraction was serious enough to-variant discharge.However. here again the respondent acquiesced in this con-duct and did nothing about the event.Soi ietime in 1945, the respondent had posted a sign at the recut table in the-sewing department as follows:NOTICEIt has come to Our Attention That Materials Have Been Taken Out Of'thisDept for I'ersonel (sic) Use Without Proper Authorization Em-ployees Found Guilty Of This Oftense Will Be Dismissed And Prosecuted.-H. S. ABRAMS.Foreman Curry told Gaston that the sign applied to the recut table, where-Gaston was then working, because girls were appropriating cloth.On May 8, 1946, Gaston was employed as an operator hemming the backs on-shirts in the sewing department.Her forelady was Bellflower and her servicegirlwas Foster.The respondent's operations produce waste materials whichGalle classified as thread, rags, and remnants.The thread, consisting of unused-material, was gathered up and assorted according to color and size and issued'for new'workRags are small pieces of cloth which are sold to waste dealers.and also used for cleaning purposes in the millRemnants are larger pieces,consisting of ends of materials that result from the cutting of cloth, varying in-,size from 8 inches to 1 or 2 yards in length. They are used for replacement ofdamaged parts and also used for training purposes.According to Galle, theoperator will drop a remnant to the floor or place it aside on her table.Materialof this size is then gathered up by the service girl.Galle acknowledged thatrags and scraps were swept up and baled and thereafter sold or discarded as,refuse.Galle also testified that instructions were issued that remnants and rags wereto be returned to the piece goods depaitment to be given out for cleaning ma-chines or for the instruction of new operators.A reasonable interpretation of'-all his testimony on the disposal of material indicates that scraps too small forreplacements, but which had a definite value as waste material, were gatheredup and sold to dealers and paper manufacturers.Cuttings of a larger size werereturned to the piece goods department for later use either in the form of -replacement parts or for training purposesIn addition, there was a certainamount of material which had no value and was discarded as refuse or burnedas trash.It is understandable that an operator paid on a piece rate basis wouldnot be overly concerned with the fine distinction between a rag, scrap, or rem-nant, and that anything which could not be used on the machine for productivepurposes was discarded, the selection for its later utilization being left to some.one other than the operator. It is clear that whatever instructions the re-spondent had for the utilization of this waste material were riot given exact,enforcement. 148DECISIONSOF NATIONALLABOR RELATIONS BOARDGaston testified that when she first came to work she asked for some scraps"which were given to her and that thereafter, when she wanted some scrap ma-terial for one reason or another, she never sought permission to take it home.She testified that she had taken home scraps of cloth which were overlays inthe cutting of shirts.Pearl Sellers testified that prior to the discharge of Gastonshe had never received any instructions concerning disposal of scraps and thatshe cleaned her machine with or otherwise discarded them and saw them sweptup.She testified also that the sign heretofore referred to, applied only to therecut department.LaviniaWilliams likewise testified that she received noinstructions concerning the disposal of scraps and she knew of no rules prohibit-ing the taking home of scraps. Other witnesses testified to the same effect. Tomeet this, the respondent proved that sometime in 1946, Lottie Cohen announcedover the PA system that employees would not be permitted to take any bundlesin or out of the plant without approval.On May 8, 1946, Gaston was at work sewing broadcloth. She testified withoutcontradiction that she told her service girl, Kay Foster, that she was going totake some of the scraps home for, dust cloths.Her testimony is uncontradictedthat Foster stated, "Yes, they will make nice dust cloths." Instead of discardingthe material, therefore, Gaston folded the scraps in half and placed them besideher machine.Throughout the day, Gaston picked up scraps, folded them andplaced them beside herTowards the end of the shift she folded all the scrapstogether and put them in a paper bag. She made no effort to conceal or hide heractivity.In all she gathered up about 23 pieces of white broadcloth.In the meantime, it was reported to Louis Cartee, the plant policeman and adeputy county sheriff appointed under applicable State law, that "some girlsin Dot's department was taking out some cloth." Cartee decided to check on this.He climbed on the roof and sat down by a skylight where lie could observethe operators in Gaston's department.He saw Gaston put some cloth in a paperbag.After observing this, he reported to Abrams what he had seen and askedhim what he should do. According to his testimony, Abrams told him, "You are,the police ; run your job."When the shift closed Cartee was waiting for Gaston.He apprehended herand asked her what she had in the bag. Gaston was prepared to show the bag'scontents to Cartee, but he stated that he did not want to embarrass her byopening the bag in the presence of other employees, and asked her to accompanyhim out to his car. Gaston told Cartee that the bag contained "scraps out ofthe shirt backs."On getting into the automobile, Cartee told Gaston that hewas taking her to the sheriff's office.On the way into Spartanburg, Gastonshowed the contents of the bag to Cartee.On arriving at the sheriff's office, Gaston told her story to Sheriff Brockman,statingin addition, that she had been apprehended because of her union activi-ties.Gaston exhibited the material that she had taken, and according to herundeniedtestimony, Brockman stated that it looked like waste material to him.Apparently Cartee was uncertain about his authorization to sign a warrant forGaston's arrest and it was agreed that Gaston would meet Cartee at the sheriff's .office the following morning at 10 o'clock.She asked Cartee if she was fired andhe said he did not know; that this information would have to come from the,Cohens.Gaston reported for work at herusualtime on May 9, and found her entrance .barred by Cartee who told her that he was informed by Kay Foster that Gastonwas not to be admitted to the plant "until this thing was settled."He toldGaston to meet him at the sheriff's office at 10 o'clock.By 10 o'clock Cartee had DIXIE SHIRT COMPANY, INC.'149sworn out a warrant and thereafter Chastain posted bond for Gaston.Gastonpleaded not guilty and trial was set for May 14. She, asked Cartee if she wasdischarged and this time he told her that she was.-The same day Gaston telephoned to Harold Cohen and asked him if she wasdischarged and he stated that he did not know anything about the matter andthat she should talk to Lottie Cohen. Lottie Cohen, after conferring withAbrams, told Gaston that she was not discharged but that she was suspendeduntil after the outcome of the trial.Gaston admitted in her conversation withLottie-Cohen that she had taken the material.When Lottie Cohen mentionedthe sign, which has been set out above, Gaston stated that the sign had particularreference to the recut table.Either in this same conversation or in another 2 or 3 days later, Lottie Cohentold Gaston that she had placed her job in jeopardy by "stealing the scraps."Gaston denied stealing and stated the material that she had taken was such ashad been given to her and other girls on occasions in the past.Gaston was tried before Magistrate Esten C. Taylor, of Spartanburg, on May14, on the charge of petit larceny and was found not guilty and acquitted.Thefollowing day, Gaston sought reinstatement but was told by Lottie Cohen thatdespite, the court's verdict, she would not be reinstated because Gaston hadbroken a company rule.According to Lottie Cohen's testimony, not otherwisecontroverted,Gaston offered to discontinue her union activities if she wasreinstated, but Cohen explained that these activities had not motivated herdischarge.Cohen testified further that the decision not to reinstate Gaston was made onlyafter her acquittal and not prior to that time. She testified as follows :After reviewing her case, the many instances of her infraction of the rules,her insubordination, her general disregard for company rules, her dis-respect of supervision, and of course with the culmination of taking of cloth,that decided itThe issue is squarely presented whether Gaston was discharged and there-after refused reinstatement because she took scraps from the plant in violationof company practices or whether this was a pretext seized upon to justify dis-chaige of an efficient worker, and zealous union adherent, and one who waslooked upon as responsible for organization of the respondent's plant.The undersigned is satisfied that this record shows that the respondent's ruleor regulation concerning the disposition of waste material whether classified asthreads, rags, scraps, or remnants, was not rigidly enforced or thoroughly under-stood by the employees.They did not exercise a fine discretion as to how thematerial should be treated, leaving that to others.Moreover, witnesses for theBoard testified that there had been occasions in the past, previous to Gaston'sarrest, when scraps smaller in size than that taken by Gaston, had been removedfrom the plant.Gaston. acknowledged that the material shown to her at thehearing, as being identical with the scraps taken from her possession on May8, could be utilized for cuffs and sleeve facings. It is also true, that the respond-ent had posted a notice in the recut table warning personnel that materials werenot to be taken "Out Of This Dept." It was Gaston's uncontradicted testimonythat Foreman Curry told her that the notice applied only to the recut department.Whether this is the fact, it is apparent that this was the only notice posted inthe plant and it can hardly be said that its meaning was forceably impressedupon the minds of the employees. Other than the notice, the only other warnings809095-49-vol. 79-11 150'DECISIONSOF NATIONALLABOR RELATIONS BOARDgiven to employees were the PA announcements of Lottie Cohen that no packageswere to be taken in or out of the plant without authorization.However, regardless of posted notices, rules and regulations, common sensewould dictate that an employer's material of usable value is not to be removedwithout express authorization or approval.The respondent's practices withregard to thefts indicates that on a previous occasion, Cartee discharged anindividual who was apprehended taking several yards of cloth. 'However, on hisplea of mercy the individual was not prosecutedIt was stipulated by the counselfor the Board and respondent that two individuals were discharged but not prose-cuted for the removal of cloth.On other occasions, three individuals who tookfinished materials such as shirts and jackets, were discharged and prosecuted.In the instant case, Gaston acted with seeming innocence and made no at-tempt to hide her activity. It is significant that her testimony that she toldFoster what she was doing and received Foster's tacit approval for her conduct,is nowhere controverted in the record. This can hardly be deemed to be the con-duct' of a petty thief. 'Finally, there is evidence that on occasions in the past,Gaston did take disposable waste material both with and without express au-thorization.The respondent's conduct with respect to Gaston is equivocal.On May 9,Gaston found her entrance to the plant blockedAt or about the same time, LottieCohen indicated that Gaston's reinstatement was to be conditioned upon the out-come of her trial. After acquittal, Lottie Cohen testified that it was then decidedfor the first time to discharge Gaston because of all of the instances in her pastcareer culminating in the taking of the waste material. The issue is a difficultone to resolve in the absence of an opportunity to observe and appraise Gastonand others who testified concerning her conduct as an employee and union or-ganizer.An employer is not required to sanction the conduct of intractableemployees.But where employees of this nature become guiding figures in effortsto organize, the employer's disciplinary action toward them must be carefullyposed, in order to avoid any charge of being motivated by anti-union bias. It isa question of balance in judgment.In this case, the undersigned is of the opinion that the respondent's decisionto discharge Gaston was motivated in part by Gaston's union membership andactivity.Upon the entire record in the case-including the fact (1) that Gas-ton was an efficient employee whose services had been reasonably satisfactoryover a period of about 11 years; (2) that the respondent failed to give duepublicity to any rule prohibiting employees from removing small quantities ofmaterial which was otherwise disposed of; (3) that the application of smallquantities of rags and scraps by employees for their own personal use was apractice which was and had been permitted by the respondent; (4) that Gallereferred to the material taken by Gaston as but a "hand full of rags"; (5) thatso far as this record indicates, no operator other than Gaston had been both dis-charged and prosecuted for taking materials of like nature; (6) that Gaston wasdischarged during the Union's organizational campaign ; (7) that the respondenthad openly demonstrated its antipathy towards the Union and its organizationalefforts; and (8) that the respondent knew and was opposed to Gaston's union'membership and activities,-the undersigned is convinced and finds that Gaston'smisconduct in taking the waste material Was seized upon as a pretext for dis-charge and that the real reason was the respondent's desire to discourage mem-bership in the Union by eliminating its most active and outstanding member.Thereby the respondent violated Section 8 (3) of the Act. DIXIE SHIRT COMPANY, INC.151IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has violated Section 8 (1) and (3) of theAct, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action which the undersigned finds necessary to effec-tuate the policies of the Act.The undersigned found that the respondent discharged Dorothy Gaston be-cause of her union membership and activities and her efforts to organize therespondent's employees.The discharge of an employee for engaging in unionor concerted activities is a serious violation of the Act and indicates a generalpurpose to interfere with the rights of employees as guaranteed by the Act. Inorder to make effective the policies of the Act, the undersigned will recommendthat the respondent be ordered to cease and desist from in any manner infringingupon the rights of employees guaranteed in Section 7 of the Act.The undersigned deems it necessary in order to effectuate the purposes of theAct to recommend Gastons reinstatementThe undersigned will also recom-mend that the respondent make whole Gaston for any loss of pay she may havesuffered by reason of the discrimination against her, by payment to her of asum of money equal to that which she normally would have earned as wagesfrom the date of the discrimination against her to the date of the offer of rein-statement less her net earnings 4 during such period.Upon the basis of the above findings of fact and the entire record in the case,the undersigned makes the following :CONCLUSIONS or LAw1.United Garment Workers of America, affiliated with the American Federa-tion of Labor, is a labor organization within the meaning of Section 2 (5) of theAct.2.By discriminating in regard to the hire and tenure of employment ofDorothy Gaston, thereby discouraging membership in United Garment Workersof America, A. F. of L, the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent interfered withthe conduct of and the free deterinination of a collective bargaining agent in anelection held on March 20, 1946.4.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and'is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.5. The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.4Matter of Crossett Lumber Company,8 N. L. R. B. 440. 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the Dixie Shirt Company, Inc., its officers, agents,successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in the United Garment Workers of America,affiliated with the American Federation of Labor, or any other labor organiza-tion of its employees by the discharge and refusal to reinstate any of its employeesor in any other manner discriminating in regard to the hire or tenure of employ-ment or any term or condition of employment ;(b) In any manner interfering with, restraining, or coercing its employees inthe exercise of the rights to self-organization, to form labor organizations, tojoin or assist United Garment Workers of America, affiliated with the AmericanFederation of Labor, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted activi-ties for the purposes of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will effec-tuate the policies of the Act :(a)Offer to Dorothy Gaston immediate and full reinstatement to her formeror substantially equivalent position without prejudice to her seniority or otherrights and privileges ; 5(b)Make whole Dorothy Gaston for any loss of pay she may have suffered byreason of the respondent's discrimination against her by payment to her of asum of money equal to the amount which she normally would have earned aswages during the period from the date of her discriminatory discharge to thedate of the respondent's offer of reinstatement, less her net earnings during saidperiod ;(c)Post in conspicuous places throughout its plants in Greenville and Spar-tanburg, copies of the notice attached hereto marked "Appendix A " Copiesof said notice, to be furnished by the Regional Director for the Tenth Region, afterbeing signed by the respondent's representative, shall be posted immediately bythe respondent upon the receipt thereof and maintained by it for-sixty (60)consecutive days thereafter in conspicuous places including all places wherenotices to employees are customarily postedReasonable steps shall be taken bythe respondent to insure that said notices are not altered, defaced, or coveredby any other material ;(d)Notify the Regional Director for the Tenth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what steps therespondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, the respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.It is also recommended that the election results of -larch 20, 1946, be set,aside.5In accordance with the Board's consistent interpretationof the term,the expression"former or substantially equivalent position"is intended to mean"former position wher-ever possible,but if such position is no longer in existence,then to a substantially equiva-lent position."SeeMatter of The Chase National Bank of the City of New York, San Juan,Puerto Rico,Branch,65 N. L. R. B. 827. DIXIE SHIRTCOMPANY, INC.153It is further. recommended that the allegation in the complaint that the re-spondent instructed its supervisory employees to deny their authority and votein an election be dismissed.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party or counselfor the Board may, within fifteen (15) days from the (late of service of the ordertransferring the case to the Board, pursuant to Section 203 38 of said Rules andRegulations, file with the Board, Rochambeau Building, Washington 25, D. C.,an original and four copies of a statement in writing setting forth such excep-tions to the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and four copies of a brief in support thereof ; and any party orcounsel for the Board may, within the same period, file an original and four copiesof a brief in support of the Intermediate Report. Immediately upon the filingof such statement of exceptions and/or briefs, the party or counsel for the Boardfiling the same shall serve a copy thereof upon each of the other parties and shallfile a copy with the Regional Director.Proof of service on the other parties ofall papers filed with the Board shall be promptly made as required by Section203.65.As further provided in said Section 203.39, should any party desire per-mission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) days from the (late of service of the ordertransferring the case to the Board.MoRTIMER RIEMER,Trial Examiner.Dated May 26, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist UNITED GARMENT WORKERS OF AMERICA, A F. of L., or anyother labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.WE WILL OFFER to the employee named below immediate and full reinstate-ment to her former or substantially equivalent position without prejudiceto any seniority or other rights and privileges previously enjoyed, and makeher whole for any loss of pay suffered as a result of the discriminationDorothy GastonAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.DIXIE SHIRT COMPANY, INC.EmployerDated ----------------------By ----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, detaced, or covered by any other material.